MEMORANDUM OPINION
 
No. 04-11-00189-CV
 
IN THE INTEREST OF
L.S.P, et al., Children
 
From the 25th
Judicial District Court, Guadalupe County, Texas
Trial Court No. 10-0749-CV
Honorable Brenda
Chapman, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and
Filed:  July 13, 2011
 
DISMISSED
 
On May 26, 2011, we
issued a show cause order instructing appellant to respond by either paying the
filing fee of $175.00 to the clerk of this court, or providing written proof
that appellant is entitled to appeal without paying the filing fee, on or before
June 9, 2011.  See Tex. R. App.
P. 5.  Appellant has failed to respond to the court’s order.  Therefore,
we dismiss the appeal.  See Tex.
R. App. P. 42.3(c).  Costs of appeal are taxed against appellant.
PER
CURIAM